unanimously annulled, without costs, and matter remitted to New York State Liquor Authority for a hearing in accordance with the memorandum. That portion of the order appealed from which directs the issuance of a renewal license reversed, without costs. Memorandum: In view of our decision in Matter of Costello v. New York State Liq. Auth. (17 A D 2d 547), directing a hearing in the revocation proceeding, the application for a renewal of petitioner’s license should be reviewed and reconsidered in the light of said direction. That portion of the order which is appealed from by the State Liquor Authority, and which directs the issuance of a renewal license, should be reversed. (Matter of Monachino v. New York State Liq. Auth., 6 A D 2d 1023; Matter of Amigole v. New York State Liq. Auth., 12 A D 2d 993; Matter of Singer v. New York State Liq. Auth., 12 A D 2d 994; Matter of Glaser v. Epstein, 13 A D 2d 717.) (Review of determination of State Liquor Authority refusing to renew restaurant liquor license, transferred to Appellate Division for disposition by order of Erie Special Term; also appeal by State Liquor Authority from that part of the same order which directs the issuance of a renewal license pending final determination by Appellate Division.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.